Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
Claim 20 withdrawn from examination as being directed to a non-elected invention, the election having been previously made without traverse, should be canceled.  
The Abstract stating “According to one embodiment, a semiconductor” uses a phrase which can be implied; the phrase should be changed to “A semiconductor”.  A new Abstract with an amendment to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.
Once the change is made, dependent claim 10, previously withdrawn from examination as being directed to non-elected species/invention(s), will be rejoined and allowed as being dependent from allowable generic claims or as including the common allowable subject matter as the elected, claimed invention.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842